                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

ERIC G. KOULA,

                       Petitioner,

               v.                                              Case No. 19-C-1424

WILLIAM J. POLLARD,

                       Respondent.


                                     SCREENING ORDER


       Petitioner Eric Koula filed a petition for habeas corpus relief under 28 U.S.C. § 2254 on

September 30, 2019. Petitioner is currently serving two life sentences plus six additional years,

having been convicted of two counts of first-degree intentional homicide and one count of forgery.

On November 27, 2019, the court stayed and administratively closed the case to allow Petitioner

to exhaust his state court remedies. Petitioner has since appeared to have exhausted his state court

remedies. The court will now reopen the case and screen the petition. I must give the case prompt

initial consideration pursuant to Rule 4 of the Rules Governing § 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to

see whether Petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

       Petitioner asserts ten grounds for relief:

   1. Inadmissible Hearsay Trial court erred and violated the petitioner’s due process rights in
      permitting witnesses to testify to hearsay statements attributed to the murder victim. The
      constitutional violations were also attributed to no independent evidence showing that Eric
       knew of Dennis’s alleged intent, evidence of Dennis’s intent was irrelevant and did not
       fall within the state-of-mind exception.

   2. Jury Instruction highlighted hearsay statement Trial counsel provided ineffective
      assistance by agreeing to a jury instruction that highlighted hearsay evidence that Dennis
      intended to cut off his kids and suggested that such evidence could support the State’s
      theory of motive even without a finding that Eric knew of the intent.

   3. Google Map error evidence Trial court erred and violated the petitioner’s due process
      rights in refusing to allow the jury to hear any evidence regarding the Google Maps error
      because the evidence was highly probative and a critical part of the theory of the defense.

   4. Denny Motion Trial counsel and postconviction/appellate counsel failed to properly
      investigate, file, and argue a Denny motion in order to introduce evidence of third-party
      suspects

   5. Time of Death Evidence Trial counsel and postconviction/appellate counsel failed to
      properly investigate and present evidence to show that the State’s time of death evidence
      was seriously flawed

   6. Dispute shooting evidence Trial counsel and postconviction/appellate counsel failed to
      demonstrate that Merna could not possibly have been shot in the manner the State had
      maintained at trial, simply based upon the pertinent physical dimensions of the room and
      the circumstances presented

   7. Display of the Gun Objection Trial counsel and postconviction/appellate counsel failed
      to object to repeated and continuous display of the gun at trial by the prosecution

   8. Fingerprint Analyst Evidence Trial counsel and postconviction/appellate counsel failed
      to introduce evidence from a fingerprint analyst consultant which excluded Eric based
      upon the partial print identified on the gun used in the homicides

   9. Financial Evidence Trial counsel and postconviction/appellate counsel failed to present
      complete and accurate financial evidence directly contradicting the State’s representations
      to the jury

   10. Cross-examine Law Enforcement Trial counsel and postconviction/appellate counsel
       failed to properly cross-examine law enforcement officials relative to very misleading and
       deceptive tactics and to demonstrate the misuse of evidence by the State.

       I am unable to determine from the face of the petition and attached exhibits that the

petitioner is not entitled to federal relief. Although the Wisconsin Court of Appeals did not reach

the merits of the latter seven claims, rejecting them instead on state procedural grounds, I am also

unable to determine on the record before me whether the state grounds were adequate and

                                                 2
independent. See Wainwright v. Sykes, 433 U.S. 72, 81 (1977) (noting “it is a well-established

principle of federalism that a state decision resting on an adequate foundation of state substantive

law is immune from review in the federal courts”). Accordingly, the petitioner will be allowed to

proceed, at least for now, on all ten of his claims.

         NOW THEREFORE, IT IS HEREBY ORDERED that the stay is lifted and this case

is reopened.

         IT IS FURTHER ORDERED that within 60 days of the date of this order respondent

shall either file an appropriate motion seeking dismissal or answer the petition, complying with

Rule 5 of the Rules Governing § 2254 Cases, and showing cause, if any, why the writ should not

issue.

         IT FURTHER IS ORDERED that unless respondent files a dispositive motion in lieu of

an answer the parties shall abide by the following schedule regarding the filing of briefs on the

merits of petitioner’s claims: (1) petitioner shall have 45 days following the filing of respondent’s

answer within which to file his brief in support of his petition; (2) respondent shall have 45 days

following the filing of petitioner’s initial brief within which to file a brief in opposition; and (3)

petitioner shall have 30 days following the filing of respondent’s opposition brief within which to

file a reply brief, if any.

         If respondent files a dispositive motion in lieu of an answer, this briefing schedule will be

suspended and the briefing schedule will instead be as follows: (1) petitioner shall have 30 days

following the filing of respondent’s dispositive motion and supporting initial brief within which

to file a brief in opposition; and (2) respondent shall have 15 days following the filing of

petitioner’s opposition brief within which to file a reply brief, if any.

         Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of or

in opposition to the habeas petition or a dispositive motion filed by respondent must not exceed

                                                  3
thirty pages and reply briefs must not exceed fifteen pages, not counting any caption, cover page,

table of contents, table of authorities, and/or signature block.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, the

petitioner shall submit all correspondence and case filings to institution staff, who will scan and

e-mail documents to the Court.        The Prisoner E-Filing Program is in effect at Columbia

Correctional Institution, Dodge Correctional Institution, Green Bay Correctional Institution,

Oshkosh Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure

Program Facility. If the petitioner is no longer incarcerated at a Prisoner E-Filing Program

institution, he will be required to submit all correspondence and legal material to:

                                       Honorable William C. Griesbach
                                       c/o Office of the Clerk
                                       United States District Court
                                       Eastern District of Wisconsin
                                       125 S. Jefferson Street, Suite 102
                                       Green Bay, WI 54301


       PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Because Petitioner’s filings will be electronically scanned and entered on the docket upon

receipt by the clerk, Petitioner need not mail to counsel for the respondent copies of documents

sent to the Court.

       Dated at Green Bay, Wisconsin this 3rd day of March, 2020.



                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                  4
